DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
          This office action is responsive to a preliminary amendment filed 2/11/2020. As directed by the amendment, claims 1-17 were cancelled and new claims 18-33 were added. Thus, claims 18-33 are presently pending in this application.   

Specification
          Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains terms that are implied, (i.e., the term “The present invention provides” in line 1 of the abstract and the term “The present invention further provides” in line 5 of the abstract.  Correction is required.  See MPEP § 608.01(b).
The abstract of the disclosure is objected to because it contains legal phraseology, (i.e., the term “comprises” in line 1 and “comprising” in line 6 of the abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 18 and 20 are objected to because of the following informalities:    
In Claim 18, line 8, the term “the interior” is suggested to be changed to --an interior-- in order to clarify the claim. 
In Claim 20, line 3, the term “the cross-sectional area” is suggested to be changed to --a cross-sectional area-- in order to clarify the claim. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the limitations “a control unit configured to control the pump for adjusting the flow of air” (claim 18, line 6, where the term “unit” is a generic placeholder and the function is “configured to control the pump for adjusting the flow of air”) and “a humidifying device, which is configured to increase the humidity of the flow of air that is supplied to the person” (claim 28, lines 1-3, where the term “device” is a generic placeholder, and the function is “configured to increase the humidity of the flow of the air that is supplied to the person”). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 18, the limitation “a pressure sensor to transmit a signal that is representative for the pressure difference between the interior of the breathing mask and the ambient air” (lines 7-9) is unclear as to what the scope of the claim is, does the applicant intend to claim any pressure sensor that measures the internal pressure of the mask or if the applicant intend on claiming a sensor that needs to measure an interior pressure and an ambient pressure in order for the signal to represent a pressure difference between, specifically, does a pressure sensor that measures any form of interior pressure would have a signal that is representative of a pressure difference between the interior of the breathing mask and the ambient air, or does the pressure sensor needs to be able to measure ambient pressure as well as the interior pressure in order for the signal to be representative of a pressure difference. The term “representative for” is confusing as to what the applicant is trying to claim. For examination purposes and due to the usage of the term “representative”, any pressure sensor that measures a pressure interior of a mask would have a signal that is representative for the pressure difference between the interior of the breathing mask and the ambient air. 
Regarding claim 22, the limitation “a link element with two interconnected link arms” (line 2) is unclear if the link element is what comprises the two interconnected link arms, or if the link arms are separate from the link element, it is not clear as to how to determine the metes and bounds of the term “with”. 
Regarding claim 25, the limitation “the link element” (lines 2-3 and 4-5) lacks proper antecedent basis. Furthermore, it is unclear as to what the structural relationship between the link element and the device is. 
Regarding claim 25, the limitation “the substantially straight orientation” (line 3) lacks proper antecedent basis.
Regarding claim 25, the limitation “the bent orientation” (line 5) lacks proper antecedent basis. 
Regarding claim 26, the limitation “the switch point” (line 2 and line 4) lacks proper antecedent basis. 
Regarding claim 29, the limitation “a nasal mask, preferably a sealing nasal mask, which is configured to be at least partially inserted in the nostrils of the person” (lines 2-3) is unclear as to how to determine the metes and bounds of the limitation due to the usage of the term “preferably”, specifically, it is unclear if the applicant intends on claiming a nasal mask or a sealing nasal mask that is configured to be at least partially inserted in the nostrils of the person. Furthermore, it is unclear as to where the term “which” should be applied, therefore, it is unclear if the term “configured to be at least partially inserted in the nostrils of the person” should be applied to the nasal mask or the term “sealing nasal mask”. 
Claim limitation “to control by means of field-oriented control” (claim 30, lines 2-3) has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is unclear if the term “means” is the field-oriented control, or if the term “field-oriented control” is a function of the means.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Regarding claim 32, the limitation “preferably substantially larger than a cross section of the second channel” (lines 4-5) is unclear as to how to determine the metes and bounds of the limitation due to the usage of the term “preferably”, specifically, it is unclear if the limitation that follows the term “preferably” is being positively claimed or not. 
Regarding claim 33, the limitation “a control unit” (line 5) is unclear if the term “a control unit” is referring to the “control unit” being claimed in claim 18, line 6 or not. 
Any remaining claims are rejected for their dependency on a rejected base claim. 

Claim Rejections - 35 USC § 103
          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


          Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Brambilla (2013/0190643) in view of Librett (2014/0299130).
Regarding claim 18, Brambilla discloses an air treatment device to supply air to a person (10 in fig. 1 and the flow generator and tri-lumen tube 90 in fig. 12), comprising an air pump (92, fig. 12, paragraph 0089) to provide a flow of air, a breathing mask (10, figs. 1 and 12, paragraph 0067) configured to supply the flow of air to the person (see fig. 14), and a control unit configured to control the pump for adjusting the flow of air (see paragraph 0092, Brambilla discloses that the control of the flow generator is governed by data gathered from dual pressure sensors and reference to application 13/411,257, therefore, there would be a control unit controlling the flow generator 92), wherein the air treatment device comprises a pressure sensor (see pressure sensors connected to pressure sensing lumen 36, which would measure pressure that are representative for the pressure difference between the interior of the breathing mask and the ambient air, since the pressure within the mask would be different relative to the ambient as the user is breathing, see paragraph 0012) to transmit a signal that is representative for the pressure difference between the interior of the breathing mask and the ambient air, wherein the control unit is configured to control the pump for adjusting the flow of air in order to maintain a desired pressure difference between the pressure in the interior of the breathing mask and the ambient air (see paragraph 0092, Brambilla discloses that the pressure sensing at the mask 10 is facilitated by the pressure sensing lumen 36 and that the pressures are used to govern delivery of therapeutic pressure to the patient, furthermore, Brambilla discloses in paragraph 0004 that the device is for CPAP/positive pressure device, therefore, any positive pressure provided would be a desired pressure difference between the pressure in the interior of the breathing mask and the ambient air, further, see the reference incorporated by reference 13/411,257), and wherein the breathing mask comprises an outlet valve (exhalation valve 12, see figs. 1-5 and paragraphs 0074-0076) to allow, in dependence of a pressure difference between the interior of the breathing mask and the ambient air, a flow of air from the interior of the mask towards the ambient air (see paragraph 0082-0083, Brambilla discloses the opening of the exhalation valve 12 during exhalation and discloses in paragraph 0077 that the exhaust air exits through exhaust vents 52), but fails to disclose that the air treatment device is portable and that the air treatment device comprises a filter device.
However, Librett teaches a flow generator (100, fig. 1, paragraphs 0032-0033) that is portable and comprises a filter device (see paragraph 0032, Librett discloses that the CPAP device is a small, light-weight, and portable CPAP device, and further discloses in paragraphs 0033 and 0041 a filter 170). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air treatment device of Brambilla to be portable and to have a filter device as taught by Librett for the purpose of providing comfort and convenience to the user by providing a small, quiet, light-weight and portable flow generator and for the purpose of protecting the user by filtering intake air (see paragraphs 0032 and 0041 of Librett). 
Claims 18, 20, 27-29, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over McAuley (2011/0114098) in view of Librett (2014/0299130) and Lewis (2005/0279351).
Regarding claim 18, McAuley discloses an air treatment device to supply filtered air to a person (1, fig. 1, see paragraph 0116), comprising an air pump (pump 2, see fig. 1, paragraph 0116) to provide a flow of air, a breathing mask (4, figs. 1 and 2a, paragraph 0116) configured to supply the flow of air to the person (see fig. 1), and a control unit (control circuitry 100, fig. 9, paragraph 0119) configured to control the pump for adjusting the flow of air (see paragraph 0119), wherein the control unit is configured to control the pump for adjusting the flow of air in order to maintain a desired pressure difference between the pressure in the interior of the breathing mask and the ambient air (McAuley discloses in paragraphs 0119 and 0124 that the controller control the blower unit to provide a differential pressure to the user, the pressure being provided to the user is a positive pressure and would be a pressure difference between the pressure in the interior of the breathing mask and the ambient pressure), and the air treatment device comprises a pressure sensor (see paragraphs 0119 and 0120, McAuley discloses that the pressure sensor is located in the interface 4 and is responsible for determining a pressure difference between the interface and atmospheric pressure) to transmit a signal that is representative for the pressure difference between the interior of the breathing mask and the ambient air, but fails to disclose that the air treatment device is portable and that the air treatment device comprises a filter device and wherein the breathing mask comprises an outlet valve to allow, in dependence of a pressure difference between the interior of the breathing mask and the ambient air, a flow of air from the interior of the mask towards the ambient air.
However, Librett teaches a flow generator (100, fig. 1, paragraphs 0032-0033) that is portable and comprises a filter device (see paragraph 0032, Librett discloses that the CPAP device is a small, light-weight, and portable CPAP device, and further discloses in paragraphs 0033 and 0041 a filter 170). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air treatment device of McAuley to be portable and to have a filter device as taught by Librett for the purpose of providing comfort and convenience to the user by providing a small, quiet, light-weight and portable flow generator and for the purpose of protecting the user by filtering intake air (see paragraphs 0032 and 0041 of Librett). 
The modified McAuley fails to disclose an outlet valve to allow, in dependence of a pressure difference between the interior of the breathing mask and the ambient air, a flow of air from the interior of the mask towards the ambient air.
However, Lewis teaches a nasal mask (see entire device in fig. 7) comprising an outlet valve to allow, in dependence of a pressure difference between the interior of the breathing mask and the ambient air, a flow of air from the interior of the mask towards the ambient air (see outlet valve 70 having the structure 72 having 78, 74, 76, figs. 7 and 8A-8D, paragraphs 0064-0066, Lewis discloses a one-way valve that opens when the wearer exhaled, therefore, it would be dependence of a pressure difference between the interior of the breathing mask and the ambient air and the flow of air would be from the interior of the mask towards the ambient air).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mask of the modified McAuley to have an outlet valve for the purpose of providing comfort and safety to the user by preventing excessive pressure and preventing excessive pressure from sneezes to undo the nasal cannula (see paragraphs 0064-0066 of Lewis). 
Regarding claim 20, the modified McAuley discloses that the increasing pressure difference between the interior of the mask and the ambient air: the cross-sectional area of the outflow opening increase gradually until a pressure difference at a switch point; the cross-sectional area of the outflow opening increases steeply with a pressure difference beyond the switch point (see figs. 18a-18D and paragraphs 0064-0067 of Lewis, the outlet valve 70/72 of Lewis to move from the closed position to the opened position would require an increasing pressure difference between the interior of the mask and the ambient air, wherein the device is capable of having the cross-sectional area of the outflow opening would increase gradually until a pressure difference at a switch point; the cross-sectional area of the outflow opening increases steeply with a pressure difference beyond the switch point where pressure difference changes more steeply relative to before the switch point, wherein the switch point is when the flap 74/76 of Lewis separate from 78 of Lewis, and after the switch point takes place right after the flap separates until maximum bend shown in fig. 8D, during the period after the switch point, if the user was lying such that the flap is above 78, and if the user exhaled steeply to create a steep pressure difference, the flap would bend steeply, which causes the cross-sectional area of the opening increase steeply, it is noted that the cross sectional area are interpreted in the same manner as the applicant’s cross sectional area, see figs. 2B and 2C of the instant application). 
Regarding claim 27, the modified McAuley discloses that the filter device is exchangeable (see paragraph 0041 of Librett, Librett discloses that the filter 170 is replaceable). 
Regarding claim 28, the modified McAuley discloses a humidifying device (3 of McAuley, fig. 1), which is configured to increase the humidity of the flow of air that is supplied to the person (see paragraphs 0016 and 0018 of McAuley). 
Regarding claim 29, the modified McAuley discloses that the breathing mask is a nasal mask (see 4 of McAuley), or alternatively, a sealing nasal mask that is configured to be at least partially inserted in the nostrils of the person (see nasal mask 4 in fig. 2a and paragraph 0126 of McAuley, McAuley discloses a seal 11 that seals around or against the inside of the nares, therefore, the portion 8 would be capable of being partially inserted). 
Regarding claim 31, the modified McAuley discloses a hose to guide the flow of air from the pump towards the breathing mask (see hose 5 of McAuley in fig. 1 of McAuley, see paragraphs 0116 and 0118 of McAuley). 
Regarding claim 33, the modified McAuley discloses a method (see method of using the device on the user in paragraphs 0170-0176 and the entire disclosure of McAuley) for filtered air to a person with the portable air treatment device (after the modification with Librett, the method would be to filtered air to a person with the portable air treatment device, see rejection to claim 18) comprising the steps of: detecting, with the pressure sensor, the pressure difference between the interior of the breathing mask and the ambient air (see paragraphs 0119 and 0120, McAuley discloses that the pressure sensor is located in the interface 4 and is responsible for determining a pressure difference between the interface and atmospheric pressure), controlling, with a control unit (control circuitry 100, fig. 9, paragraph 0119 of McAuley), the air pump to provide a flow of air in dependence of the pressure difference in order to maintain a desired pressure difference (McAuley discloses in paragraphs 0119 and 0124 that the controller control the blower unit to provide a differential pressure to the user, the pressure being provided to the user is a positive pressure and would be a pressure difference between the pressure in the interior of the breathing mask and the ambient pressure), filtering, with the filtration device (170 of Librett, see paragraphs 0033 and 0041 of Librett), the flow of air, and guiding the flow of air towards the interior of the breathing mask (see conduit 5 for guiding the flow of air towards the interior of the breathing mask 4 of McAuley, see fig. 1 and paragraphs 0116 and 0126 of McAuley). 
Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over McAuley (2011/0114098) in view of Librett (2014/0299130) and Lewis (2005/0279351) as applied to claim 18 above, or alternatively in view of Alphonse (2016/0361510).
Regarding claim 19, the modified McAuley discloses that the outlet valve is movable between a closed position, in which no air flow through the outlet valve (70 having the structure 72 of Lewis, see figs. 8A-8D of Lewis) is possible, and one or more opened positions, in which an air flow through the outlet valve is possible through an outflow opening, having a cross-sectional area (see paragraphs 0065-0066 of Lewis, Lewis discloses a one-way valve that opens when the user exhales, therefore, during the closed position, no air flow would be possible through the outlet valve, and during the opened position, there would be an outflow opening having a cross-sectional area, see fig. 8D of Lewis), and wherein the outlet valve is biased in the closed position (since the outlet valve is a flap valve that is a one-way valve and is flexible and opens during exhalation, it would be biased to closed (see figs. 8A-8B for the closed position), in order to prevent air from entering when the user is inhaling or the gas from escaping when the user is not exhaling, Lewis discloses in paragraph 0034 that valve 72 is one-way flap valve, one-way flap valve within the respiratory art are biased to be closed). However, if there is any doubt that the modified McAuley discloses that the outlet valve is biased to the closed position. 
Alphonse teaches an outlet valve that is biased to the closed position (see paragraph 0056, see exhaust port 18 comprising a one-way valve that is normally closed). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outlet valve of the modified McAuley to be biased to the closed position as taught by Alphonse for the purpose of providing an exhalation valve that is normally closed, therefore, allowing gas to be effectively provided to the patient/user (see paragraph 0056 of Alphonse). 

    PNG
    media_image1.png
    396
    472
    media_image1.png
    Greyscale

Regarding claim 21, the modified McAuley discloses that the valve (see outlet valve 70 having the structure 72 having 78, 74, 76, figs. 7 and 8A-8D, paragraphs 0064-0066 of Lewis) comprises a valve element (74 and 76 of Lewis) and a valve seat (78 of Lewis), wherein the valve element is, in a central portion thereof (see fig. 8D of Lewis), fixedly connected to the valve seat and wherein the valve element comprises, on opposite sides of the central portion, side portions that are configured to be arranged against the valve seat (see the annotated-Lewis fig. 8D above with reference to figs. 8A and 8B of Lewis, see paragraphs 0064-0066 of Lewis).
Claims 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over McAuley (2011/0114098) in view of Librett (2014/0299130) and Lewis (2005/0279351) or alternatively in view of in view of Alphonse (2016/0361510) as applied to claim 19 above, and further in view of Mittelstadt (2002/0195109).
Regarding claim 22, the modified McAuley fails to disclose the valve comprises a link element with two interconnected link arms, which extend between the side portions of the valve element, bridging the central portion of the valve element. 

    PNG
    media_image2.png
    604
    808
    media_image2.png
    Greyscale

However, Mittelstadt teaches an outlet valve (20 in fig. 4) comprises a valve element (70 and 56, see figs. 3 and 5a) and a valve seat (50, fig. 4), wherein the valve element is, in a central portion thereof, fixedly connected to the valve seat and wherein the valve element comprises, on opposite sides of the central portion, side portions that are configured to be arranged against the valve seat (see the annotated-Mittelstadt fig. 5a above with reference to fig. 4), and a link element with two interconnected link arms, which extend between the side portions of the valve element, bridging the central portion of the valve element (see the annotated-Mittelstadt fig. 5a above, see paragraphs 0018-0029, furthermore, in paragraphs 0024-0025, Mittelstadt discloses that the flap portion 70 is biased to the closed position). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outlet valve of the modified McAuley to be the outlet valve as taught by Mittelstadt for the purpose of providing an alternative outlet valve that is capable opening and closing in response to exhalation breathe of the user and can provide a good sealed position when the outlet valve is not subjected to external forces (see paragraphs 0024-0025 of Mittelstadt). 
Regarding claim 23, the modified McAuley discloses that the link element is movable between a substantially straight orientation, in which the link arms are substantially aligned and in which the link element has a stiffness, an a bent orientation, in which the link arms are substantially bent and in which the link element has a substantially lower stiffness, wherein the link element is in the substantially straight orientation when the valve is in the closed position (see the annotated-Mittelstadt fig. 5a above, with reference to figs. 4, as shown in fig. 4 the link element is movable between a substantially straight orientation, in which the link arms are substantially aligned and in which the link element has a stiffness (stiffness at the larger end 90a of Mittelstadt), and the dashed line of 70’ shows a bent orientation, in which the link arms are substantially bent, furthermore, in the bent orientation the link element has a lower stiffness at the skinny end of the link arm (opposite the larger end 90a), and as shown, the link element is in the substantially straight orientation when the valve is in the closed position).
Regarding claim 24, the modified McAuley discloses that in the closed position of the valve, the side portions of the valve element are arranged against the valve seat, and in the one or more opened positions of the valve, the side portions of the valve element are spaced from the valve seat (see fig. 4 of Mittelstadt). 
Regarding claims 25 and 26, the modified McAuley discloses that the pressure difference is lower than at the switch point, the link element is in the substantially straight orientation, and when the pressure difference is higher than at the switch point, the link element is in the bent orientation (see figs. 18a-18D and paragraphs 0064-0067 of Lewis, and see the valve of Mittelstadt in the annotated-Mittelstadt fig. 5a above and fig. 4 of Mittelstadt, the valve is flexible and would require a switch point pressure to unseat the flap 70 from the seat 50, and the device is capable of having a pressure difference being higher than at the switch point in order to put it in the bent position, it is noted that the pressure difference is dependent on the user, therefore, a user can provide a low enough pressure at a switch point, then then provides a higher pressure difference after the switch point).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over McAuley (2011/0114098) in view of Librett (2014/0299130) and Lewis (2005/0279351) as applied to claim 18 above, and further in view of Bothma (2014/0216460).
Regarding claim 30, the modified McAuley discloses that the air pump comprises a motor (see motor in abstract, and see fig. 9 of McAuley for fan unit 107, which would have a motor), but fails to disclose that the control unit is configured to control the motor by means of field-oriented control. 
However, Bothma teaches an air pump (motor and impeller, see paragraph 0164) control unit for controlling a motor by means of field-oriented control (see table in paragraph 0188 and paragraph 0164). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air pump of the modified McAuley to have the means of field-oriented control for the purpose of providing a control means that is capable of controlling a motor to spin an impeller and for the purpose of providing a low noise air pump (see advantage in the table of paragraph 0188 of Bothma). 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over McAuley (2011/0114098) in view of Librett (2014/0299130) and Lewis (2005/0279351) as applied to claim 31 above, and further in view of Brambilla (2013/0190643).
Regarding claim 32, the modified McAuley fails to disclose that the hose comprises a first channel to guide the flow of air and a second channel, which is parallel to the first channel and extends between the interior of the breathing mask and the pressure sensor, wherein a cross section of the first channel is preferably substantially larger than a cross section of the second channel. 
However, Brambilla teaches an air treatment device to supply filtered air to a person (10 in fig. 1 and the flow generator and tri-lumen tube 90 in fig. 12), comprising an air pump (92, fig. 12, paragraph 0089) to provide a flow of air, a breathing mask (10, figs. 1 and 12, paragraph 0067) configured to supply the flow of air to the person (see fig. 14), and a control unit configured to control the pump for adjusting the flow of air (see paragraph 0092, Brambilla discloses that the control of the flow generator is governed by data gathered from dual pressure sensors and reference to application 13/411,257, therefore, there would be a control unit controlling the flow generator 92), wherein the air treatment device comprises a pressure sensor (see pressure sensors connected to pressure sensing lumen 36, which would measure pressure that are representative for the pressure difference between the interior of the breathing mask and the ambient air, since the pressure within the mask would be different relative to the ambient as the user is breathing) that is located external to the mask (see paragraph 0012), a hose comprises a first channel to guide the flow of air and a second channel, which is parallel to the first channel and extends between the interior of the breathing mask and the pressure sensor, wherein a cross section of the first channel is preferably substantially larger than a cross section of the second channel (see bi-lumen tube 96 in fig. 35, as shown the tube 96 comprises a first channel to guide the flow of air (see delivery lumen 1110) and a second channel (sense lumen 1112) which is parallel to the first channel and extends between the interior of the breathing mask and the pressure sensor (see paragraph 0012 with reference to paragraphs 0137 and 0139-0140), wherein a cross section of the first channel is substantially larger than a cross section of the second channel (see fig. 33)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure of the modified McAuley to be located external to the mask as taught by Brambilla and to modify the hose to be the hose as taught by Brambilla for the purpose of providing a simple design type of mask that does not carry any electronic component or for the purpose of providing an alternative location to mount the pressure sensor that would work equally well.

Conclusion
          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hebrank (2007/0163588) is cited to show a respirator comprising a blower, an exhalation valve, and a filter. 
Lee (4,915,105) is cited to show a respiratory apparatus comprising a nasal mask, an exhalation valve, and a filter. 
Wood (6,478,026) is cited to show a nasal ventilation interface comprising an exhalation valve. 
Truschel (7,044,129) is cited to show a device comprising a pressure sensor for detecting differential pressure. 
Iyer (2012/0085347) is cited to show a system comprising a nasal cannula comprising an exhalation valve. 
Witt (2011/0259340) is cited to show a system comprising a nasal cannula comprising an exhalation valve. 
Burgess (2020/0179629) is cited to show a device comprising a flow generator, a humidifier and a nasal mask. 
Martin (2015/0000673) is cited to show a nasal cannula comprising an exhalation valve. 
Allum (2012/0330183) is cited to show a mask comprising an exhalation valve. 
Guichard (3,902,486) is cited to show a portable respiratory apparatus comprising a mask, an exhalation valve, and a filter device. 
Baloa Welzien (2015/0231350) is cited to show a respirator comprising a filter, an exhalation valve, a pressure sensor, and a mask. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785